Exhibit 10.4

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

DOMINION COVE POINT LNG, LP

Dated as of October 20, 2014



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

DOMINION COVE POINT LNG, LP

This Second Amended and Restated Agreement of Limited Partnership of Dominion
Cove Point LNG, LP (the “Partnership”), dated as of October 20, 2014 (the
“Effective Date”), is by and between Dominion Midstream GP, LLC, a Delaware
limited liability company (“Dominion Midstream”), and Dominion Gas Projects
Company, LLC, a Delaware limited liability company (“Dominion Gas Projects”).

RECITALS

A. The Partnership was formed under the Delaware Act under the name “Cove Point
LNG Company, L.P.” pursuant to a Certificate of Limited Partnership filed with
the Secretary of State of the State of Delaware on October 28, 1993 and the
execution of an Agreement of Limited Partnership dated as of that date;

B. The Partnership’s Agreement of Limited Partnership was amended and restated
as of January 27, 1994 to, among other things, change the name of the
Partnership to “Cove Point LNG Limited Partnership”;

C. On June 14, 2000, Williams Cove Point acquired, pursuant to a Purchase
Agreement dated May 2, 2000 among Williams Gas Projects Company, L.L.C.,
Williams Cove Point LNG Company, L.L.C., CLNG Corporation, Columbia LNG
Corporation and Columbia Atlantic Trading Corporation, the 1.0% general partner
interest in the Partnership owned by CLNG Corporation, a Delaware corporation,
and Williams Gas Projects acquired the 49.0% limited partner interest in the
Partnership owned by Columbia LNG Corporation, a Delaware corporation, and the
50.0% limited partner interest in the Partnership owned by Columbia Atlantic
Trading Company, a Delaware corporation and the Partnership’s Agreement of
Limited Partnership was amended and restated on that date to reflect the
foregoing;

D. On September 5, 2002, Dominion Cove Point, Inc. acquired, pursuant to a
Purchase Agreement dated July 30, 2002, among Williams Cove Point, Inc. and
Consolidated Natural Gas Company, the membership interests in Williams Cove
Point LNG Company, L.L.C. and Williams Gas Projects Company, L.L.C. Also, on
September 5, 2002, these two acquired entities changed their names to Dominion
Cove Point LNG Company, LLC (“Dominion Cove Point”) and Dominion Gas Projects
Company, LLC. On December 17, 2002, pursuant to an Amended and Restated
Certificate of Limited Partnership filed with the Secretary of State of the
State of Delaware, the Partnership’s name was changed to Dominion Cove Point
LNG, LP;

E. Dominion Cove Point and Dominion Gas Projects entered into an Amended and
Restated Agreement of Limited Partnership of Dominion Cove Point LNG, LP as of
December 17, 2002 (the “Existing Agreement”);

F. Dominion Cove Point changed its name to Dominion Midstream GP, LLC on
March 11, 2014;

 

1



--------------------------------------------------------------------------------

G. Dominion Midstream and Dominion Gas Projects wish to recapitalize the
partnership interests in the Partnership by converting (ii) Dominion Midstream’s
general partner interest into a noneconomic general partner interest (the “GP
Interest”) and preferred limited partner interests (“Preferred LP Interests”) in
the Partnership and (ii) Dominion Gas Projects’ limited partner interest into
common limited partner interests (the “Common LP Interests”) and Preferred LP
Interests, in each case with the rights and obligations set forth in this
Agreement;

H. Pursuant to the Contribution Agreement (defined below) (i) Dominion Midstream
will distribute the GP Interest and its Preferred LP Interests to Dominion Cove
Point, Inc. (“DCPI”), and Dominion Gas Projects will distribute its Preferred LP
Interests to DCPI (the “DCPI Distribution”), (ii) DCPI will contribute to
Dominion MLP Holding Company, LLC, a Delaware limited liability company (“MLP
Holding”), the GP Interest and Preferred LP Interests it receives in the DCPI
Distribution (the “MLP Holding Contribution”); (iv) MLP Holding will contribute
to Dominion Midstream Partners, LP, a Delaware limited partnership (“MLP”), the
GP Interest and Preferred LP Interests it receives in the MLP Holding
Contribution (the “MLP Contribution”), and (iv) MLP will contribute to Cove
Point GP Holding Company, LLC, a Delaware limited liability company (“CP
Holding”), the GP Interest and Preferred LP Interests it received in the MLP
Contribution (the “CP Holding Contribution”);

I. As of the Effective Date, each of Dominion Midstream, Dominion Gas Projects,
the Partnership, MLP Holding and CP Holding is a disregarded entity for U.S.
federal income tax purposes;

J. For U.S. federal income tax purposes, the MLP Contribution will cause the
Partnership to be treated as a partnership, the partners of which are MLP and
DCPI;

K. MLP will contribute to CP Holding the net proceeds it receives from the
initial public offering of its common units and CP Holding will contribute those
proceeds to the Partnership in exchange for Preferred LP Interests;

L. It is the intent of the parties to this Agreement that the distribution
reserve referred to in Section 6.3(b) hereof will be established by December 31,
2016; and

M. The Partners now wish to amend and restate the Existing Agreement to
(i) effect the recapitalization of the existing partnership interests into the
GP Interest, the Common LP Interests, and the Preferred LP Interests,
(ii) convert the existing partnership interests of (x) Dominion Midstream to the
GP Interest and Preferred LP Interests and (y) Dominion Gas Projects to Common
LP Interests and Preferred LP Interests, (iii) acknowledge that, pursuant to the
Contribution Agreement, transfers of the GP Interest and Preferred LP Interests
will occur pursuant to the DCPI Distribution, MLP Holding Contribution, MLP
Contribution and CP Holding Contribution, and (iv) make such other changes as
are set forth in this Agreement.

 

2



--------------------------------------------------------------------------------

Accordingly, the Partners agree as follows:

ARTICLE I

DEFINITIONS

1.1. Definitions. Capitalized terms used but not defined elsewhere herein have
the meanings assigned to them below:

“Adjusted Capital Account” means, with respect to any Partner, the balance in
the Partner’s Capital Account as of the end of the relevant Fiscal Year, after
giving effect to the following adjustments:

(a) Credit to the Capital Account any amounts which the Partner is deemed
obligated to restore pursuant to the penultimate sentences of Treasury
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(b) Debit to the Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account and the definition of
“Adjusted Capital Account Deficit” below are each intended to comply with the
provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and will be
interpreted consistently therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in the Partner’s Adjusted Capital Account as of the end
of the relevant Fiscal Year.

“Affiliate” of any Person means any Person that, directly or indirectly through
one or more intermediaries, controls, is controlled by or is under common
control with the Person. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” means this Second Amended and Restated Agreement of Limited
Partnership, as amended, modified, supplemented or restated from time to time.

“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses and permits of any governmental authority and judgments, decrees,
injunctions, writs or orders of like action of any court, arbitrator or other
administrative, judicial or quasi-judicial tribunal or agency of competent
jurisdiction (including those pertaining to health, safety or the environment).

“Capital Account” means, with respect to any Partner, the Capital Account
maintained for the Partner in accordance with the provisions of this definition
of “Capital Account.” As of the Effective Date, and based on the Third Party
Appraisal, the Capital Account balance of (i) Dominion Midstream is $24,000,000,
all of which is attributable to its Preferred LP Interests, and (ii) Dominion
Gas Projects is $2,376,000,000, $951,357,138 of which is attributable to its
Preferred

 

3



--------------------------------------------------------------------------------

LP Interests and $1,424,642,862 of which is attributable to its Common LP
Interests. Each Partner’s initial Capital Account will thereafter be adjusted in
accordance with the following provisions:

(a) To each Partner’s Capital Account there will be credited (i) the Partner’s
Capital Contributions, (ii) the Partner’s distributive share of Net Operating
Income and any items in the nature of income or gain that are allocated to the
Partner pursuant to Sections 5.3 or 5.4, and (iii) the amount of any Partnership
liabilities assumed by the Partner or that are secured by any asset distributed
to the Partner;

(b) To each Partner’s Capital Account there shall be debited (i) the amount of
Cash and the Carrying Value of any Partnership asset distributed to the Partner
pursuant to any provision of this Agreement, (ii) the Partner’s distributive
share of Net Operating Losses and any items in the nature of deduction, expense,
or loss that are allocated to the Partner pursuant to Sections 5.3 or 5.4, and
(iii) the amount of any liabilities of the Partner assumed by the Partnership or
that are secured by any asset contributed by the Partner to the Partnership;

(c) In the event an Interest is Transferred in accordance with the terms of this
Agreement, the transferee will succeed to the Capital Account of the transferor
to the extent it relates to the Transferred Interest; and

(d) In determining the amount of any liability for purposes of subparagraphs
(a) and (b) above there will be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Treasury Regulations.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations Section 1.704-1(b), and will be interpreted and applied in a manner
consistent with those Treasury Regulations. In the event the General Partner
determines in good faith and on a commercially reasonable basis that it is
prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto are computed in order to comply with those Treasury Regulations,
the General Partner may make the modification; provided that the General Partner
shall promptly give each other Partner written notice of the modification; and
provided, further, that the modification shall be made only if and to the extent
the modification does not have an adverse effect on the Preferred Limited
Partners. The General Partner also shall, in good faith and on a commercially
reasonable basis, (a) make any adjustments to the Capital Accounts that are
necessary or appropriate to maintain equality between the aggregate Capital
Accounts of the Partners and the amount of capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Treasury Regulations Section 1.704-1(b)(2)(iv)(q) and (b) make any appropriate
modifications to the Capital Accounts in the event unanticipated events might
otherwise cause this Agreement not to comply with Treasury Regulations
Section 1.704-1(b).

“Capital Contribution” means, with respect to any Partner, the amount of cash
and the initial Carrying Value of any asset (other than cash) actually or deemed
contributed to the Partnership by the Partner after the Effective Date.

“Carrying Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a) The initial Carrying Value of any asset contributed by a Partner to the
Partnership will be the gross fair market value of the asset as of the Effective
Date and based on the Third Party Appraisal;

 

4



--------------------------------------------------------------------------------

(b) The Carrying Value of each Partnership asset will be adjusted to equal its
gross fair market value as determined by the Partners as of the following times:
(i) the acquisition of an additional interest in the Partnership by any new or
existing Partner in exchange for more than a de minimis Capital Contribution,
provided that no adjustment will be made to the Carrying Values of the
Partnership’s assets in connection with any Capital Contribution made by a
Common Limited Partner for the purpose of funding the construction of the
Liquefaction Project; (ii) the distribution by the Partnership to a Partner of
more than a de minimis amount of asset as consideration for an interest in the
Partnership; (iii) the liquidation of the Partnership within the meaning of
Treasury Regulations Section 1.704-1(b)(2)(ii)(g) (other than pursuant to Code
Section 708(b)(1)(B)); (iv) the issuance of a Noncompensatory Option; or (v) any
other event to the extent determined by the General Partner to be necessary to
properly reflect the Carrying Values in accordance with the standards set forth
in Treasury Regulations Section 1.704-1(b)(2)(iv)(q); provided, however, that in
the event of the issuance of an Interest in the Partnership pursuant to the
exercise of a Noncompensatory Option where the right to share in Partnership
capital represented by the Partnership Interest differs from the consideration
paid to acquire and exercise the Noncompensatory Option, the Carrying Value of
each Partnership asset immediately after the issuance of the Partnership
Interest shall be adjusted upward or downward to reflect any unrealized gain or
unrealized loss attributable to the Partnership asset and the Capital Accounts
of the Partners shall be adjusted in a manner consistent with Treasury
Regulations Section 1.704-1(b)(2)(iv)(s); and provided further, however, that
adjustments pursuant to clause (i) and clause (ii) of this sentence (or clause
(iv) of this sentence in the event of the issuance of a Noncompensatory Option
to acquire a de minimis Interest in the Partnership) shall be made only if the
General Partner reasonably determines that the adjustments are necessary or
appropriate to reflect the relative economic interests of the Partners in the
Partnership. If any Noncompensatory Options are outstanding upon the occurrence
of an event described in this paragraph (b)(i) through (b)(v), the Partnership
shall adjust the Carrying Values of its Properties in accordance with Treasury
Regulations Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

(c) The Carrying Value of any asset distributed to any Partner will be adjusted
to equal the gross fair market value of the asset on the date of distribution as
determined by the General Partner; and

(d) The Carrying Value of each Partnership asset will be increased (or
decreased) to reflect any adjustments to the adjusted basis of the asset
pursuant to Code Sections 734(b) (including pursuant to Treasury Regulations
Section 1.734-2(b)(1)), but only to the extent that the adjustments are taken
into account in determining Capital Accounts pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m) and subparagraph (c) of the definition of “Gain”
and “Loss”; provided, however, that Carrying Values will not be adjusted
pursuant to this subparagraph (d) to the extent that an adjustment pursuant to
subparagraph (b) is required in connection with a transaction that would
otherwise result in an adjustment pursuant to this subparagraph (d).

If the Carrying Value of an asset has been determined or adjusted pursuant to
subparagraph (a), (b), or (d), that Carrying Value will thereafter be adjusted
by the Depreciation taken into account with respect to the asset, for purposes
of computing Net Operating Income and Net Operating Loss.

 

5



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
Any and all references to specific provisions of the Code are deemed to refer to
any corresponding provisions of succeeding law.

“Commences Commercial Service” has the meaning set forth in the First Amended
and Restated Agreement of Limited Partnership of Dominion Midstream Partners,
LP.

“Common Limited Partner” means (i) Dominion Gas Projects (unless it has ceased
to be a Common Limited Partner) and (ii) any Person who has become a Common
Limited Partner pursuant to the terms of this Agreement and has not ceased to be
a Common Limited Partner.

“Common LP Interests” has the meaning set forth in Recital G of this Agreement,
and which Interests have the rights, powers, preferences and designations set
forth herein.

“Contribution Agreement” means that certain Contribution Agreement dated as of
October 10, 2014, by and among, MLP, CP Holding, MLP Holding, the Partnership,
DCPI, Dominion Gas Projects and Dominion Midstream.

“CP Holding” has the meaning set forth in Recital H of this Agreement.

“CP Holding Contribution” has the meaning set forth in Recital H of this
Agreement.

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6
Del. Code § 17-101 et seq., as amended from time to time.

“DCPI” has the meaning set forth in Recital H of this Agreement.

“DCPI Distribution” has the meaning set forth in Recital H of this Agreement.

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable for federal income tax
purposes with respect to an asset for the Fiscal Year as determined by the
General Partner; provided that if the Carrying Value of an asset differs from
its adjusted basis for federal income tax purposes at the beginning of the
Fiscal Year or other period, Depreciation for the Fiscal Year or other period
shall equal to the amount of book basis recovered for the Fiscal Year or other
period under the rules prescribed by Treasury Regulations Section 1.704-3(d)(2)
and provided, further, that if the federal income tax depreciation, amortization
or other cost recovery deduction for the Fiscal Year or other period is zero,
Depreciation shall be determined with reference to the beginning Carrying Value
using any reasonable method selected by the General Partner.

“Disposition” means the sale, exchange, extinguishment, cancellation,
retirement, repayment, redemption, termination, lapse, transfer or other similar
disposition of all or any portion of the Partnership’s assets, including with
respect to any asset that is repaid, redeemed or otherwise retired in whole or
in part in accordance with its terms, any payment of principal, other invested
capital and capital appreciation with respect thereto; provided that
“Disposition” shall not include any tax-free exchange under the Code.

“Dominion Cove Point” has the meaning set forth in Recital D of this Agreement.

 

6



--------------------------------------------------------------------------------

“Dominion Gas Projects” has the meaning set forth in the introduction to this
Agreement.

“Dominion Midstream” has the meaning set forth in the introduction to this
Agreement.

“Effective Date” has the meaning set forth in the introduction to this
Agreement.

“Existing Agreement” has the meaning set forth in Recital E of this Agreement.

“Final Determination” means the final resolution: (a) by execution of Internal
Revenue Service Form 870, 870-AD, 870-P, or 870-LP (or any successor forms
thereto), except that a Form 870, 870-AD, 870-P, 870-LP or comparable form that
reserves (whether by its terms or by operation of law) the right of the taxpayer
to file a claim for refund and/or the right of a taxing authority to assert a
further deficiency shall not constitute a Final Determination; (b) by judgment
which has become final and unappealable; (c) by a closing agreement or accepted
offer in compromise under Section 7121 or 7122 of the Code, or agreements having
the same effect under the Tax laws of other jurisdictions; or (d) by any
allowance or disallowance of a refund or credit in respect of an overpayment of
Tax as set forth in Section 1313(a) of the Code or by any other final
disposition, including by reason of the expiration of the applicable statute of
limitations or by mutual agreement of the parties.

“Fiscal Quarter” means (i) the period commencing on (and including) the
Effective Date and ending on (and including) December 31, 2014, (ii) any
subsequent three-month period commencing on (and including) any
January 1, April 1, July 1, or October 1 and ending on (and including) the last
day in March, June, September, and December, respectively, and (iii) in the case
of the final Fiscal Quarter, the period commencing on (and including) the day
after the last day of the prior Fiscal Quarter and ending on (and including) the
date on which all assets of the partnership are distributed to the Partners
pursuant to Section 9.2.

“Fiscal Year” means (i) the period commencing on the Effective Date and ending
on December 31, 2014, (ii) any subsequent twelve-month period commencing on
January 1 and ending on December 31, and (iii) the period commencing on the
immediately preceding January 1 and ending on the date on which all assets of
the partnership are distributed to the Partners pursuant to Section 9.2.

“Gain” and “Loss” mean, for each Fiscal Year, an amount equal to the
Partnership’s items of taxable gain or loss from the Disposition of partnership
assets for the Fiscal Year, determined in accordance with Code Section 703(a)(1)
and including items required to be separately stated, with the following
adjustments:

(a) in the event the Carrying Value of any Partnership asset is adjusted in
accordance with paragraph (b) or paragraph (c) of the definition of “Carrying
Value,” the amount of the adjustment will be taken into account as gain (if the
adjustment increases the Carrying Value of the Partnership asset) or loss (if
the adjustment decreases the Carrying Value of the Partnership asset) from the
Disposition of the asset;

(b) gain or loss resulting from any Disposition of a Partnership asset with
respect to which gain or loss is recognized for federal income tax purposes will
be computed by reference to the Carrying Value of the asset disposed of,
notwithstanding that the adjusted tax basis of the asset differs from its
Carrying Value;

 

7



--------------------------------------------------------------------------------

(c) to the extent an adjustment to the adjusted tax basis of any asset pursuant
to Code Section 734(b) (including pursuant to Treasury Regulations
Section 1.734-2(b)(i)) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Partner’s Interest in the Partnership, the amount of the adjustment will be
treated as an item of gain (if the adjustment increases the basis of the asset)
or an item of loss (if the adjustment decreases the basis) from the Disposition
of the asset; and

(d) the Gross Liability Value of each liability of the Partnership described in
Treasury Regulations Section 1.752-7(b)(3)(i) will be adjusted at such times as
are provided in this Agreement for an adjustment to the Carrying Values of the
Partnership’s assets. The amount of any adjustment will be treated as an item of
loss (if the adjustment increases the Gross Liability Value of the liability) or
an item of gain (if the adjustment decreases the Gross Liability Value of the
liability).

“General Partner” means (i) initially, Dominion Midstream and (ii) any Person
who has become a substituted General Partner pursuant to the terms of this
Agreement and has not ceased to be a General Partner. After consummation of the
DCPI Distribution, MLP Holding Contribution, MLP Contribution and CP Holding
Contribution, the General Partner will be CP Holding.

“GP Interest” has the meaning set forth in Recital G of this Agreement, and
which Interest has the rights, powers, preferences and designations set forth
herein.

“Gross Liability Value” means, with respect to any liability of the Partnership
described in Treasury Regulations Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume the liability
in an arm’s-length transaction.

“Initial Assets” means the assets of the Partnership placed in service as of the
Effective Date and any capital expenditures incurred by the Partnership with
respect to these assets.

“Interest” means, with respect to any Partner, the interest of the Partner in
the Partnership at any particular time, including the rights and obligations of
the Partner as provided in this Agreement and the Delaware Act.

“Limited Partner” means any Person who is a Preferred Limited Partner or a
Common Limited Partner. “Limited Partners” mean all Preferred Limited Partners
and Common Limited Partners.

“Limited Partner Interests” means the Common LP Interests and the Preferred LP
Interests.

“Liquefaction Project” means the natural gas export/liquefaction facility
currently under development by the Partnership.

 

8



--------------------------------------------------------------------------------

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in Section 9.1(b), the date
on which the applicable time period during which the Partners have the right to
elect to continue the business of the Partnership has expired without such an
election being made and (b) in the case of any other event giving rise to the
dissolution of the Partnership, the date on which such event occurs.

“MLP” has the meaning set forth in Recital H of this Agreement.

“MLP Contribution” has the meaning set forth in Recital H of this Agreement.

“MLP Holding” has the meaning set forth in Recital H of this Agreement.

“MLP Holding Contribution” has the meaning set forth in Recital H of this
Agreement.

“Modified Net Operating Income” means, for each Fiscal Year, an amount equal to
the sum of (i) the Net Operating Income, if any, for the Fiscal Year plus
(ii) the amount of interest expense of the Partnership included in the
computation of the Net Operating Income.

“Net Operating Income” and “Net Operating Loss” mean, for each Fiscal Year, an
amount equal to the Partnership’s items of taxable income or loss for the Fiscal
Year, determined in accordance with Code Section 703(a)(1) and including items
required to be separately stated, with the following adjustments:

(a) any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account as an item of Net Operating Income or Net Operating
Loss pursuant to this definition will be added to taxable income or loss;

(b) any expenditures of the Partnership described in Code Section 705(a)(2)(B)
or treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1 .704-1(b)(2)(iv)(i), and not otherwise taken into account
as an item of Net Operating Income or Net Operating Loss pursuant to this
definition, will be subtracted from taxable income or loss;

(c) taxable gain or loss resulting from any Disposition of a Partnership asset
will not be taken into account in determining Net Operating Income or Net
Operating Loss;

(d) depreciation, amortization and other cost recovery deductions taken into
account in computing taxable income or loss will not be taken into account in
determining Net Operating Income or Net Operating Loss; and

(e) any items allocated pursuant to Section 5.3 or 5.4 will not be considered in
determining Net Operating Income and Net Operating Loss.

“Net Termination Gain” means for any Fiscal Year, the sum, if positive, of
(a) all Net Operating Income or Net Operating Loss recognized by the Partnership
after the Liquidation Date and (b) any Gain or Loss recognized by the
Partnership upon the sale, exchange or other disposition of all or substantially
all of the assets of the Partnership, taken as a whole, in a single transaction
or a series of related transaction; provided, however, that the items included
in the determination of Net Termination Gain shall not include any Regulatory
Allocations and items of income, gain or loss specially allocated pursuant to
Section 5.4.

 

9



--------------------------------------------------------------------------------

“Net Termination Loss” means for any Fiscal Year, the sum, if negative, of
(a) all Net Operating Income or Net Operating Loss recognized by the Partnership
after the Liquidation Date and (b) any Gain or Loss recognized by the
Partnership upon the sale, exchange or other disposition of all or substantially
all of the assets of the Partnership, taken as a whole, in a single transaction
or a series of related transaction; provided, however, that the items included
in the determination of Net Termination Loss shall not include any Regulatory
Allocations and items of income, gain or loss specially allocated pursuant to
Section 5.4.

“Newly Acquired Assets” means the assets of the Partnership other than the
Initial Assets.

“Noncompensatory Option” has the meaning set forth in Treasury Regulations
Section 1.721-2(f).

“Nonrecourse Deductions” has the meaning assigned to that term in Treasury
Regulations Section 1.704-2(b).

“Partner” any Person who is a General Partner or a Limited Partner. “Partners”
mean the General Partner and the Limited Partners

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulations Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” has the meaning set forth in Treasury
Regulations Section 1.704-2(i).

“Partnership” means Dominion Cove Point LNG, LP, as the partnership may from
time to time be constituted.

“Partnership Expenses” has the meaning set forth in Section 3.3.

“Partnership Minimum Gain” has the meaning set forth in Treasury Regulations
Section 1.704-2(d).

“Person” means any individual, partnership, corporation, limited liability
company, trust or other entity.

“Preferred Limited Partner” means (i) initially, Dominion Midstream and Dominion
Gas Projects and (ii) thereafter, any Person who has become a Preferred Limited
Partner pursuant to the terms of this Agreement and has not ceased to be a
Preferred Limited Partner. After consummation of the DCPI Distribution, MLP
Holding Contribution, MLP Contribution and CP Holding Contribution, the
Preferred Limited Partner will be CP Holding.

 

10



--------------------------------------------------------------------------------

“Preferred LP Interests” has the meaning set forth in Recital G of this
Agreement, and which Interests have the rights, powers, preferences and
designations set forth herein.

“Preferred Return” means, with respect to any Preferred Limited Partner, the
return that will accrue during each Fiscal Quarter or portion thereof (computed
using the actual number of days elapsed over a 360-day year) on the amount of
the Preferred Limited Partner’s Preferred Return Capital during the Fiscal
Quarter, at a rate per annum equal to 3.80%; provided that the Preferred Return
shall be zero with respect to any Fiscal Quarter for which the General Partner
determines pursuant to Section 6.1 that no distribution of Preferred Return will
be made by the Partnership with respect to that Fiscal Quarter; and provided,
further, that the amount of the Preferred Return for any Fiscal Quarter will not
exceed the amount that may be distributed with respect to the Fiscal Quarter
pursuant to the proviso set forth in Section 6.1(a).

“Preferred Return Capital” means, with respect to any Preferred Limited Partner,
an amount equal to the product of (i) the number of Preferred LP Interests held
by the Preferred Limited Partner times (ii) $1.00.

“Pro Rata” means (a) when modifying Preferred LP Interests, apportioned equally
among all Preferred LP Interests, and (b) when modifying Common LP Interests,
apportioned equally among all Common LP Interests.

“Sharing Ratio” means, as of the Effective Date and based on the value of the
Partnership assets determined in the Third Party Appraisal, (i) with respect to
the Initial Assets, 33% to the Preferred LP Interests as a class, and 67% to the
Common LP Interests as a class, and (ii) with respect to the Newly Acquired
Assets, 1% to the Preferred LP Interests as a class, and 99% to the Common LP
Interests as a class; provided, that, in the event there is a Final
Determination with respect to the initial Carrying Value of the Partnership
assets that differs from the value of such assets as determined in the Third
Party Appraisal, the Sharing Ratios shall be redetermined at such time to
provide the holders of the Preferred LP Interests a cumulative amount of
Depreciation for (i) the Fiscal Year in which the Final Determination Date
occurs and all subsequent Fiscal Years and (ii) if the Final Determination
occurs on or before the date (not including any extension of time prescribed by
Applicable Law) for the filing of the Partnership’s federal income tax return
for the Fiscal Year immediately prior to the Fiscal Year in which the Final
Determination Date occurs, such prior Fiscal Year, equal to (a) the expected
cumulative amount of Depreciation to be allocated to the holders of the
Preferred LP Interests as set forth in Schedule A, less (b) the cumulative
amount of Depreciation previously allocated to the holders of the Preferred LP
Interests for all prior Fiscal Years (taking into account any adjustment as a
result of such Final Determination).

“Tax Matters Partner” has the meaning set forth in Section 3.8(b).

“Third Party Appraisal” means the appraisal of the assets of the Partnership
dated as of October 1, 2014 performed by Duff & Phelps, LLC, an independent,
third-party appraiser.

“Treasury Regulation” means the applicable Income Tax Regulations, including
Temporary Regulations, promulgated under the Code. Any and all references herein
to a specific provision of a Treasury Regulation shall be deemed to refer to any
corresponding successor provision.

 

11



--------------------------------------------------------------------------------

“Transfer” means a sale, exchange, transfer, assignment, pledge, hypothecation
or other disposition of all or any portion of an Interest to another Person.
When used as a verb, the term “Transfer” shall have a correlative meaning.

“U.S. GAAP” means accounting principles generally accepted in the United States.

ARTICLE II

GENERAL PROVISIONS

2.1. Continuation. The Partners hereby continue the Partnership as a limited
partnership under and pursuant to the provisions of the Delaware Act.

2.2. Partnership Name. The name of the Partnership is Dominion Cove Point LNG,
LP. The General Partner may from time to time change the name of the Partnership
and adopt one or more fictitious names for use by the Partnership. The words
“Limited Partnership,” “LP” or similar words or letters will be included in the
Partnership’s name when necessary for the purposes of complying with the laws of
any jurisdiction that so requires.

2.3. Office: Registered Agent.

(a) The Partnership will maintain a registered office in Delaware at 1209 Orange
Street, Wilmington, New Castle County, Delaware 19801, and the name of the
Partnership’s registered agent in Delaware at that address is The Corporation
Trust Company. Such office and the agent may be changed from time to time by the
General Partner.

(b) The current business address of the Partnership is 120 Tredegar Street,
Richmond, Virginia 23219. The business address of the Partnership may be changed
by the General Partner from time to time in its sole discretion. The General
Partner shall give notice to the other Partners of any such change.

2.4. Term. The Partnership commenced on the date the Certificate of Limited
Partnership was filed and shall continue in existence until an election by the
General Partner to dissolve the Partnership.

2.5. Purpose of the Partnership. The purpose and business of the Partnership
will be any business which lawfully may be conducted by a limited partnership
formed pursuant to the Delaware Act, including primarily, but without
limitation, to own, maintain, operate, improve and dispose of the Initial
Assets, to pursue, finance, develop, construct, own, operate, and dispose of the
Newly Acquired Assets and to do the same with respect to any additional
facilities, and to conduct any other lawful business (together with such
incidental and other activities related to or arising from the foregoing) as the
General Partner, from time to time, deems necessary or appropriate to promote
and maintain the assets and businesses of the Partnership, subject to Applicable
Law.

 

12



--------------------------------------------------------------------------------

ARTICLE III

MANAGEMENT AND OPERATIONS OF THE PARTNERSHIP

3.1. Management Generally. Subject to any limitation set forth herein, the
management and control of the Partnership is vested exclusively in the General
Partner. The Limited Partners will have no part in the management or control of
the Partnership and will have no authority or right to act on behalf of the
Partnership in connection with any matter.

3.2. Authority of the General Partner. The General Partner will have all rights
and powers that may be possessed by a general partner under the Delaware Act.

3.3. Approval Required for Certain Action. The General Partner shall not cause
the Partnership to, and the Partnership shall not, take any of the following
actions without the approval or consent of all Limited Partners (which consent
may be made categorically or by policy):

(a) effecting any merger or consolidation involving the Partnership;

(b) effecting any sale or exchange of all or substantially all of Partnership’s
assets;

(c) dissolving or liquidating the Partnership;

(d) creating or causing to exist any consensual restriction on the ability of
the Partnership or its subsidiaries to make distributions, pay any indebtedness,
make loans or advances or transfer assets to its Limited Partners or their
subsidiaries;

(e) settling or compromising any claim, dispute or litigation directly against,
or otherwise relating to indemnification by the Partnership of, any of the
directors or officers of the General Partner; or

(f) issuing additional Interests.

3.4. Expenses. Except as otherwise provided in this Agreement or any agreement
for the operation or management of the Partnership’s property, the Partnership
shall be responsible for and shall pay all Partnership Expenses out of funds of
the Partnership determined by the General Partner to be available for that
purpose. As used herein, the term “Partnership Expenses” means all expenses or
obligations of the Partnership or otherwise incurred by the General Partner in
connection with the exercise of its rights or powers or performance of its
obligations under this Agreement, including without limitation:

(a) all costs and expenses related to conducting the business of the
Partnership;

(b) all administrative expenses of the Partnership, including the maintenance of
books and records of the Partnership, the preparation and dispatch to the
Partners of financial reports, tax returns and notices required pursuant to this
Agreement and the holding of meetings of the Partners (or their
representatives);

 

13



--------------------------------------------------------------------------------

(c) all expenses incurred in connection with the registration, qualification or
exemption of the Partnership under any applicable federal, state, local or
foreign law;

(d) all expenses incurred in connection with any indebtedness or guarantees of
the Partnership or any proposed or definitive credit facility or other credit
arrangement (including any line of credit, loan commitment or letter of credit
for the Partnership or related to any Partnership assets);

(e) all compensation and employee benefits of officers and employees of the
Partnership;

(f) all expenses incurred in connection with any litigation involving the
Partnership (including the cost of any investigation and preparation) and the
amount of any judgment or settlement paid in connection therewith;

(g) all expenses for indemnity or contribution payable by the Partnership to any
Person, whether payable under Article VIII or otherwise;

(h) all expenses incurred in connection with the collection of amounts due to
the Partnership from any Person;

(i) all expenses incurred in connection with the preparation of amendments to
this Agreement and the admission of additional partners; and

(j) all expenses incurred in connection with the dissolution and liquidation of
the Partnership.

3.5. Transactions with Affiliates. The General Partner, when acting on behalf of
the Partnership, is hereby authorized to purchase property, securities, options
or other assets from, sell property, securities, options or other assets to,
borrow funds from, or otherwise deal with, or retain the services of, any
Partner (acting other than in its capacity as a Partner of the Partnership) or
any Affiliate of the Partner.

3.6. Books and Records: Accounting.

(a) The General Partner shall keep or cause to be kept at the Partnership’s
principal business address (or at such other place as the General Partner shall
determine) full and accurate books and records of the Partnership. Such books
and records shall be available for inspection and copying at reasonable times
during business hours by any Partner or its duly authorized agent or
representative for a purpose reasonably related to its interest as a Partner.

(b) In addition to the books and records maintained for tax purposes, the
Partnership shall keep books of account in accordance with U.S. GAAP.

 

14



--------------------------------------------------------------------------------

3.7. Removal. The General Partner may be removed or replaced only with the
written consent of Limited Partners holding a majority of the Common LP
Interests and Preferred LP Interests.

3.8. Partnership Tax Returns.

(a) The General Partner shall cause to be prepared and timely filed all tax
returns required to be filed for the Partnership. The General Partner may, in
its discretion, make, or refrain from making, any federal, state or local income
or other tax elections for the Partnership that it deems necessary or advisable;
provided that the General Partner shall make an election under Section 754 of
the Code with the tax return for its first Fiscal Year.

(b) The General Partner is hereby designated as the Partnership’s “Tax Matters
Partner” under Code Section 6231(a)(7) and shall have all of the powers and
responsibilities of the position as provided in the Code. The Tax Matters
Partner is specifically directed and authorized to take whatever steps the Tax
Matters Partner, in its discretion, deems necessary or desirable to perfect the
designation, including filing any forms or documents with the Internal Revenue
Service and taking such other action as may from time to time be required under
the Treasury Regulations. Expenses incurred by the Tax Matters Partner, in its
capacity as such, will be Partnership Expenses.

ARTICLE IV

CAPITAL CONTRIBUTIONS; CLASSES OF INTERESTS

4.1. Generally. Except as expressly provided in this Agreement or the
Contribution Agreement, or with the prior written consent of all of the
Partners, no Partner shall be required to make Capital Contributions to the
Partnership.

4.2. Classes of Interests. Simultaneously with the execution of this Agreement
and notwithstanding anything to the contrary in the Existing Agreement, (i) the
Interests of the Partnership will hereafter consist of the GP Interest, which is
a noneconomic general partner interest, 975,357,138 Preferred LP Interests and
the Common LP Interests, each having the rights, powers, preferences and
designations set forth in this Agreement, (ii) Dominion Midstream’s general
partner Interest in the Partnership is hereby converted to the GP Interest and
24,000,000 Preferred LP Interests, and (iii) Dominion Gas Projects’ limited
partner Interest is hereby converted to 951,357,138 Preferred LP Interests and
the Common LP Interests.

ARTICLE V

ALLOCATIONS

5.1. Net Operating Income.

After giving effect to the special allocations set forth in Section 5.3 and
Section 5.4, Net Operating Income for any Fiscal Year will be allocated to the
Partners in the following order and priority:

(a) First, 100% to the holders of the Preferred LP Interests, Pro Rata, until
each Preferred Limited Partner has been allocated an amount equal to the excess,
if any, of (i) the

 

15



--------------------------------------------------------------------------------

cumulative Preferred Return distributed to the Preferred Limited Partner in
respect of the Fiscal Year and all prior Fiscal Years, over (ii) the cumulative
Net Operating Income allocated to the Preferred Limited Partner pursuant to this
Section 5.1(a) for all prior Fiscal Years;

(b) Second, 100% to General Partner until the General Partner has been allocated
an amount equal to the excess, if any, of (i) the absolute value of cumulative
Net Operating Losses allocated to the General Partner pursuant to Section 5.2(c)
for all prior Fiscal Years, over (ii) the cumulative Net Operating Income
allocated to the General Partner pursuant to this Section 5.1(b) for all prior
Fiscal Years;

(c) Third, 100% to the holders of the Preferred LP Interests, Pro Rata, until
each Preferred Limited Partner has been allocated an amount equal to the excess,
if any, of (i) the absolute value of cumulative Net Operating Losses allocated
to the Preferred Limited Partner pursuant to Section 5.2(b) for all prior Fiscal
Years, over (ii) the cumulative Net Operating Income allocated to the Preferred
Limited Partner pursuant to this Section 5.1(c) for all prior Fiscal Years;

(d) Fourth, 100% to the holders of the Common LP Interests, Pro Rata, until each
Common Limited Partner has been allocated an amount equal to the excess, if any,
of (i) the absolute value of cumulative Net Operating Losses allocated to the
Common Limited Partner pursuant to Section 5.2(a) for all prior Fiscal Years,
over (ii) the cumulative Net Operating Income allocated to the Common Limited
Partner pursuant to this Section 5.1(d) for all prior Fiscal Years;

(e) Fifth, 100% to the holders of the Preferred LP Interests, Pro Rata, until
each Preferred Limited Partner has been allocated an amount equal to the product
of (i) 3% times (ii) the excess, if any, of (x) the Modified Net Operating
Income for the Fiscal Year over (y) $600,000,000.00; and

(f) Sixth, the balance, if any, 100% to the holders of the Common LP Interests,
Pro Rata.

5.2. Net Operating Loss.

After giving effect to the special allocations set forth in Section 5.3 and
Section 5.4, Net Operating Loss for any Fiscal Year will be allocated to the
Partners in the following order and priority:

(a) First, 100% to the holders of the Common LP Interests, Pro Rata, until the
Adjusted Capital Account of each Common Limited Partner is equal to zero;

(b) Second, 100% to the holders of the Preferred LP Interests, Pro Rata, until
the Adjusted Capital Account of each Preferred Limited Partner is equal to zero;
and

(c) Third, the balance, if any, to the General Partner.

 

16



--------------------------------------------------------------------------------

5.3. Special Allocations. The following special allocations shall be made in the
following order:

(a) Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Article V, if there is a net decrease in Partnership Minimum Gain during any
Fiscal Year, each Partner will be allocated items of Partnership income and gain
for the Fiscal Year (and, if necessary, subsequent Fiscal Years) in an amount
equal to the Partner’s share of the net decrease in Partnership Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence will be made in proportion to the
respective amounts required to be allocated to each Partner pursuant thereto.
The items to be so allocated shall be determined in accordance with Treasury
Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 5.3(a) is
intended to comply with the minimum gain chargeback requirement in Treasury
Regulations Section 1.704-2(f) and will be interpreted consistently therewith.

(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article V, if there is a net decrease in Partner Nonrecourse Debt Minimum Gain
attributable to a Partner Nonrecourse Debt during any Fiscal Year, each Partner
who has a share of the Partner Nonrecourse Debt Minimum Gain attributable to
that Partner Nonrecourse Debt, determined in accordance with Treasury
Regulations Section 1.704-2(i)(5), will be allocated items of Partnership income
and gain for the Fiscal Year (and, if necessary, subsequent Fiscal Years) in an
amount equal to the Partner’s share of the net decrease in Partner Nonrecourse
Debt Minimum Gain attributable to the Partner Nonrecourse Debt, determined in
accordance with Treasury Regulations Section 1.704-2(i)(4). Allocations pursuant
to the previous sentence will be made in proportion to the respective amounts
required to be allocated to each Partner pursuant thereto. The items to be so
allocated will be determined in accordance with Treasury Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.3(b) is intended to
comply with the minimum gain chargeback requirement in Treasury Regulations
Section 1.704-2(i)(4) and will be interpreted consistently therewith.

(c) Qualified Income Offset. In the event that any Partner unexpectedly receives
any adjustments, allocations, or distributions described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain will be allocated
to the Partner in an amount and manner sufficient to eliminate, to the extent
required by the Treasury Regulations, the Adjusted Capital Account Deficit of
the Partner as quickly as possible; provided that an allocation pursuant to this
Section 5.3(c) will be made only if and to the extent that the Partner would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article V have been tentatively made as if this Section 5.3(c) were
not in this Agreement.

(d) Gross Income Allocation. In the event that any Partner has an Adjusted
Capital Account Deficit at the end of any Fiscal Year, each such Partner shall
be allocated items of Partnership income and gain in the amount of the deficit
as quickly as possible; provided that an allocation pursuant to this
Section 5.3(d) will be made only if and to the extent that the Partner would
have an Adjusted Capital Account Deficit after all other allocations provided
for in this Article V have been tentatively made as if Section 5.3(c) and this
Section 5.3(d) were not in this Agreement.

 

17



--------------------------------------------------------------------------------

(e) Nonrecourse Deductions. Nonrecourse Deductions for any Fiscal Year will be
allocated to the holders of the Common LP Interests and the holders of the
Preferred LP Interests, each as a class, in proportion to how all prior
Depreciation that did not constitute Nonrecourse Deductions was allocated to
each class pursuant to Section 5.3(h), and the portion so allocated to the
Common LP Interests will be allocated Pro Rata and the portion so allocated to
the Preferred LP Interests will be allocated Pro Rata.

(f) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Fiscal Year will be allocated to the Partner who bears the economic risk of loss
with respect to the Partner Nonrecourse Debt to which the Partner Nonrecourse
Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i)(1).

(g) Section 754 Adjustments. To the extent an adjustment to the adjusted tax
basis of any Partnership asset, pursuant to Code Section 734(b) (including
pursuant to Treasury Regulations Section 1.734-2(b)(1)) is required, pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Partner in complete liquidation of the Partner’s interest in
the Partnership, the amount of the adjustment to Capital Accounts will be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases the basis) and the gain or loss will be
allocated to the Partners in proportion to their interests in the Partnership in
the event Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to
the Partner to whom the distribution was made in the event Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(h) Depreciation. Depreciation will be allocated as follows:

(i) All items of Depreciation with respect to the Initial Assets will be
allocated to the holders of the Common LP Interests and the holders of the
Preferred LP Interests based on their respective Sharing Ratio, and the portion
so allocated to the Common LP Interests will be allocated Pro Rata and the
portion so allocated to the Preferred LP Interests will be allocated Pro Rata;
and

(ii) All items of Depreciation with respect to the Newly Acquired Assets will be
allocated to the holders of the Common LP Interests and the holders of the
Preferred LP Interests based on their respective Sharing Ratio, and the portion
so allocated to the Common LP Interests will be allocated Pro Rata, and the
portion so allocated to the Preferred LP Interests will be allocated Pro Rata.

(i) Gains from Disposition of Initial Assets. Prior to the Liquidation Date, in
the event that, in any Fiscal Year, the Partnership realizes, or is deemed to
realize, Gain from the Disposition or adjustment to the Carrying Value of any
Initial Asset, the Gain will be allocated as follows:

(i) First, 100% to the holders of the Preferred LP Interests, Pro Rata, until
each Preferred Limited Partner has been allocated an amount equal to the excess,
if any, of

 

18



--------------------------------------------------------------------------------

(i) the sum of (x) cumulative amount of Depreciation allocated to the Preferred
Limited Partner pursuant to Section 5.3(h)(i) for the current and all prior
Fiscal Years plus (y) the cumulative amount of Loss allocated to the Preferred
Limited Partner pursuant to Section 5.3(k)(i) for the current and all prior
Fiscal Years, over (ii) the cumulative amount of Gain, if any, allocated to the
Preferred Limited Partner pursuant to this Section 5.3(i)(i) for all prior
Fiscal Years; and

(ii) Second, 100% to the holders of the Common LP Interests, Pro Rata.

(j) Gains from Disposition of Newly Acquired Assets. Prior to the Liquidation
Date, in the event that, in any Fiscal Year, the Partnership realizes, or is
deemed to realize, Gain from the Disposition or adjustment to the Carrying Value
of any Newly Acquired Asset, the Gain will be allocated as follows:

(i) First, 100% to the holders of the Preferred LP Interests, Pro Rata, until
each Preferred Limited Partner has been allocated an amount equal to the excess,
if any, of (i) the sum of (x) cumulative amount of Depreciation allocated to the
Preferred Limited Partner pursuant to Section 5.3(h)(ii) for the current and all
prior Fiscal Years plus (y) the cumulative amount of Loss allocated to the
Preferred Limited Partner pursuant to Section 5.3(k)(ii) for the current and all
prior Fiscal Years, over (ii) the cumulative amount of Gain, if any, allocated
to the Preferred Limited Partner pursuant to this Section 5.3(j)(i) for all
prior Fiscal Years; and

(ii) Second, 100% to the holders of the Common LP Interests, Pro Rata.

(k) Loss from Disposition of Partnership Assets. Prior to the Liquidation Date,
Loss of the Partnership will be allocated as follows:

(i) In the event that, in any Fiscal Year, the Partnership realizes, or is
deemed to realize, Loss from the Disposition or adjustment to the Carrying Value
of any Initial Asset, the Loss will be allocated to the holders of the Common LP
Interests and to holders of the Preferred LP Interests based on their respective
Sharing Ratio, and the portion of Loss so allocated to the Common LP Interests
will be allocated Pro Rata and the portion of Loss so allocated to the Preferred
LP Interests will be allocated Pro Rata.

(ii) In the event that, in any Fiscal Year, the Partnership realizes, or is
deemed to realize, Loss from the Disposition or adjustment to the Carrying Value
of any Newly Acquired Asset, the Loss will be allocated to the holders of the
Common LP Interests and the holders of the Preferred LP Interests based on their
respective Sharing Ratio, and the portion of Loss so allocated to the Common LP
Interests will be allocated Pro Rata and the portion of Loss so allocated to the
Preferred LP Interests will be allocated Pro Rata.

(l) Net Termination Gains or Losses. After given effect to the Regulatory
Allocations and the special allocations set forth in Section 5.4, Net
Termination Gain or Net Termination Loss (including a pro rata part of each item
of income, gain, loss and deduction taken into account in computing Net
Termination Gain or Net Termination Loss) for any Fiscal Year shall be allocated
pursuant to this Section 5.3(l).

 

19



--------------------------------------------------------------------------------

(i) Net Termination Gain, including a pro rata part of each item of income,
gain, loss and deduction taken into account in computing Net Termination Gain,
shall be allocated:

(A) First, 100% to the holders of the Preferred LP Interests, Pro Rata, until
each Preferred Limited Partner has been allocated an amount equal to the excess,
if any, of (i) the sum of (x) cumulative amount of Depreciation allocated to the
Preferred Limited Partner pursuant to Section 5.3(h) for the current and all
prior Fiscal Years plus (y) the cumulative amount of Losses allocated to the
Preferred Limited Partner pursuant to Section 5.3(k) for the current and all
prior Fiscal Years plus (z) any Net Operating Loss allocated to the Preferred
Limited Partner pursuant to Section 5.2, over (ii) the sum of (x) the cumulative
amount of Gain, if any, allocated to the Preferred Limited Partner pursuant to
Section 5.3(i) and Section 5.3(j) for all prior Fiscal Years plus (y) the
cumulative amount of Net Operating Income allocated to the Preferred Limited
Partner pursuant to Section 5.1(c) for all prior Fiscal Years; and

(B) Second, the balance, if any, 100% to the holders of the Common LP Interests,
Pro Rata.

(ii) Net Termination Loss, including a pro rata part of each item of income,
gain, loss and deduction taken into account in computing Net Termination Loss,
shall be allocated:

(A) First, 100% to the holders of the Common LP Interests, Pro Rata, until the
Adjusted Capital Account of each Common Limited Partner is equal to zero;

(B) Second, 100% to the holders of the Preferred LP Interests, Pro Rata, until
the Adjusted Capital Account of each Preferred Limited Partner is equal to zero;
and

(C) Third, the balance, if any, to the General Partner.

5.4. Regulatory Allocations. The allocations set forth in Sections 5.3(a),
5.3(b), 5.3(c), 5.3(d), 5.3(e), 5.3(f) and 5.3(g) (the “Regulatory Allocations”)
are intended to comply with certain requirements of the Treasury Regulations. It
is the intent of the Partners that, to the extent possible, the Regulatory
Allocations will be offset either with special allocations of other items of
Partnership income, gain, loss, or deduction pursuant to this Section 5.4.
Therefore, notwithstanding any other provision of this Article V (other than the
Regulatory Allocations), special allocations of Partnership income, gain, loss,
or deduction will be made so that, after the offsetting allocations are made,
each Partner’s Capital Account balance is, to the extent possible, equal to the
Capital Account balance the Partner would have had if the Regulatory Allocations
were not part of this Agreement and all Partnership items were allocated
pursuant to Section 5.1, Section 5.2, and Section 5.3 (other than the Regulatory
Allocations). In exercising its discretion under this Section 5.4, the General
Partner will take into account future Regulatory Allocations under Sections
5.3(a) and 5.3(b) that, although not yet made, are likely to offset other
Regulatory Allocations previously made under Sections 5.3(e) and 5.3(f).

 

20



--------------------------------------------------------------------------------

5.5. Other Allocation Rules.

(a) Net Operating Income, Net Operating Loss, and any other items of income,
gain, loss, or deduction will be allocated to the Partners pursuant to this
Article V as of the last day of each Fiscal Year; provided that Net Operating
Income, Net Operating Loss, and such other items shall also be allocated at such
times as the Carrying Values of the Partnership’s assets are adjusted pursuant
to subparagraph (b) of the definition of “Carrying Value” in Section 1.1.

(b) For purposes of determining the Net Operating Income, Net Operating Loss, or
any other items allocable to any period, Net Operating Income, Net Operating
Loss and any such other items will be determined on a daily, monthly, or other
basis, as determined by the General Partner using any permissible method under
Code Section 706 and the Treasury Regulations thereunder.

5.6. Tax Allocations; Code Section 704(c).

(a) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any asset
contributed to the capital of the Partnership will, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of the asset to the Partnership for federal income tax purposes
and its initial Carrying Value (computed in accordance with the definition of
“Carrying Value” in Section 1.1) using the “remedial allocation method”
described in Treasury Regulations Section 1.704-3(d).

(b) In the event the Carrying Value of any Partnership asset is adjusted
pursuant to subparagraph (b) of the definition of Carrying Value, subsequent
allocations of income, gain, loss, and deduction with respect to the asset will
take account of any variation between the adjusted basis of the asset for
federal income tax purposes and its Carrying Value in the same manner as under
Code Section 704(c) and the Treasury Regulations thereunder applying the
“remedial allocation method” described in Treasury Regulations
Section 1.704-3(d).

(c) Any elections or other decisions relating to allocations described in this
Section 5.6 shall be made by the General Partner in any manner that reasonably
reflects the purpose and intention of this Agreement. Allocations pursuant to
this Section 5.6 are solely for purposes of federal, state, and local taxes and
will not affect, or in any way be taken into account in computing, any Partner’s
Capital Account or share of Net Operating Income, Net Operating Loss, other
items, or distributions pursuant to any provision of this Agreement.

ARTICLE VI

DISTRIBUTIONS

6.1. Quarterly Distributions. Except as otherwise provided in Section 6.3 or
Section 9.3, quarterly distributions by the Partnership of cash will be made
within 45 days of the end of the Fiscal Quarter, unless otherwise determined by
the General Partner.

 

21



--------------------------------------------------------------------------------

Any distributions of cash to the Limited Partners in respect of any Fiscal
Quarter will be made as follows:

(a) First, to the holders of the Preferred LP Interests, Pro Rata, in an amount
equal to the Preferred Return for the Fiscal Quarter; provided that any
distribution made pursuant to this Section 6.1(a) may not exceed an amount equal
to the excess, if any, of (i) the cumulative amount of Net Operating Income of
the Partnership for the period beginning on the Effective Date and ending on the
last day of the applicable Fiscal Quarter, over (ii) the cumulative amount of
distributions made for all prior Fiscal Quarters pursuant to this Section 6.1(a)
and Sections 6.1(b) and 6.2; and

(b) Second, to the holders of the Common LP Interests, Pro Rata, in such amount
determined by the General Partner.

For purposes of clause (i) of Section 6.1(a), in the event Net Operating Income
is being determined as of the end of any Fiscal Quarter that is not the last day
of a Fiscal Year, the General Partner shall reasonably determine the amount of
the Net Operating Income for the current Fiscal Year to date as if the last day
of the Fiscal Quarter was the last day of the current Fiscal Year and in
accordance with the definition of “Net Operating Income” set forth in
Section 1.1.

6.2. Annual Distribution. Except as provided in Section 9.2, within 55 days
after the end of each Fiscal Year, the General Partner shall cause the
Partnership to distribute to the holders of the Preferred LP Interests, Pro
Rata, an amount of cash equal to the amount of Net Operating Income allocated to
the holders of the Preferred LP Interests pursuant to Section 5.1(e) for the
Fiscal Year; provided that, in the event cash is insufficient in amount to
distribute to the holders of the Preferred LP Interests the full amount to which
they are entitled for any Fiscal Year pursuant to this Section 6.2, the General
Partner shall cause future distributions of cash to be made to the holders of
the Preferred LP Interests until any such shortfall has been eliminated prior to
making any future distributions to the holders of the Common LP Interests
pursuant to Section 6.1(b).

6.3. Limitation on Distributions.

(a) Notwithstanding anything in this Agreement to the contrary, the Partnership
will make no distributions that are prohibited by the Delaware Act.

(b) Until the Liquefaction Project Commences Commercial Service, the Partnership
shall not make a distribution to the holders of Common LP Interests until the
Partnership has established a distribution reserve sufficient to pay the
Preferred Return for two Fiscal Quarters.

ARTICLE VII

REPORTS TO PARTNERS

7.1. Reports.

(a) All reports provided to the Partners pursuant to this Section 7.1 will be
prepared on such basis as the General Partner determines will appropriately
reflect the operations and assets of the Partnership.

 

22



--------------------------------------------------------------------------------

(b) Within 90 calendar days after the end of each Fiscal Year, the General
Partner, at the expense of the Partnership, shall cause to be delivered to the
Partners: (i) such information as is necessary (including a statement for the
previous Fiscal Year of each Partner’s share of items of net income, net gains,
net losses and other items of the Partnership and distributions of cash made)
for the preparation by the Partners of their federal, state and local income and
other tax returns and (ii) a copy of all income tax and information returns to
be filed by the Partnership for the preceding Fiscal Year.

(c) Within 120 calendar days after the end of each Fiscal Year, the General
Partner shall cause to be delivered to the Partners unaudited financial
statements of the Partnership for the fiscal year, prepared at the expense of
the Partnership, which unaudited financial statements shall set forth, as of the
end of and for the Fiscal Year: (i) a profit and loss statement and a balance
sheet of the Partnership, (ii) the balance in the Capital Account of each
Partner, and (iii) such other information as, in the judgment of the General
Partner, is reasonably necessary for the Partners to be advised of the financial
status and results of operations of the Partnership.

ARTICLE VIII

EXCULPATION AND INDEMNIFICATION

8.1. Exculpation and Indemnification.

(a) The General Partner will not be liable to the Partnership or to any other
Partner for monetary damages for any losses, claims, damages or liabilities
arising from any act or omission performed or omitted by it arising out of or in
connection with this Agreement or the Partnership’s business or affairs, except
for any such loss, claim, damage or liability to the extent caused by the
General Partner’s gross negligence or willful misconduct.

(b) The Partnership shall, to the fullest extent permitted by Applicable Law,
indemnify, defend and hold harmless the General Partner against any losses,
claims, damages or liabilities to which the General Partner may become subject
in connection with any matter arising out of or in connection with this
Agreement or the Partnership’s business or affairs, except for any such loss,
claim, damage or liability to the extent caused by the General Partner’s gross
negligence or willful misconduct. Subject to Section 3.4(g), if the General
Partner becomes involved in any capacity in any action, proceeding or
investigation in connection with any matter arising out of or in connection with
this Agreement or the Partnership’s business or affairs, the Partnership shall
reimburse the General Partner for its legal and other expenses (including the
cost of any investigation and preparation) as they are incurred in connection
therewith, provided that the General Partner shall promptly repay to the
Partnership the amount of any such reimbursed expenses paid to it if it is
ultimately determined that the General Partner was not entitled to be
indemnified by the Partnership in connection with such action, proceeding or
investigation. If for any reason (other than the gross negligence or willful
misconduct of the General Partner) the foregoing indemnification is unavailable
to the General Partner, or insufficient to hold it harmless, then the
Partnership shall contribute to the amount paid or payable by the General
Partner as a result of such loss, claim, damage, liability or expense in such
proportion as is appropriate to reflect the relative benefits received by the
Partnership on the one hand and the General Partner on the other hand or, if
such allocation is not permitted by Applicable Law, to reflect not only the
relative benefits referred to above but also any other relative equitable
considerations.

 

23



--------------------------------------------------------------------------------

(c) Each Partner covenants for itself and its successors and assigns that such
Person will, at any time prior to or after dissolution of the Partnership, on
demand, whether before or after such Person’s withdrawal from the Partnership,
pay to the Partnership or the General Partner any amount that the Partnership or
the General Partner, as the case may be, pays in respect of taxes (including
withholding taxes) imposed upon income of or distributions to such Partner. Any
such payment shall not increase the Capital Account of such Partner.

(d) Notwithstanding anything else contained in this Agreement, the obligations
of the Partnership or any Partner under Sections 8.1(b) and (c) will:

(i) be in addition to any liability that the Partnership or any Partner may
otherwise have; and

(ii) inure to the benefit of Affiliates of the General Partner and the
directors, officers, employees and agents of the General Partner and its
Affiliates and any successors, assigns, heirs and personal representatives of
such Persons.

ARTICLE IX

DISSOLUTION OF THE PARTNERSHIP

9.1. Dissolution. Subject to the Delaware Act and other Applicable Law, the
Partnership shall be dissolved and its affairs shall be wound up upon the
earliest to occur of:

(a) an election to dissolve the Partnership by the General Partner that is
approved by the 100% of the Limited Partners;

(b) the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act;

(c) at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act; or

(d) an event of withdrawal, except for the resignation, of a General Partner
(within the meaning of the Delaware Act), including the bankruptcy of a General
Partner, unless (i) at the time there is at least one other general partner of
the Partnership and all of the remaining Partners agree to continue the business
of the Partnership or (ii) within 90 calendar days after the event of
withdrawal, the Partners agree in writing to continue the business of the
Partnership and, pursuant to Section 3.7 of this Agreement, to the appointment,
effective as of the date of the event of withdrawal, of a new general partner;

(e) the sale, condemnation or disposition of all or substantially all of the
Partnership’s assets and the receipt of all consideration therefor; or

(f) the resignation of all General Partners unless a successor is elected and
such successor is admitted to the Partnership pursuant to this Agreement.

 

24



--------------------------------------------------------------------------------

9.2. Winding Up of Partnership. Upon dissolution, the Partnership’s business
will be wound up in an orderly manner. The General Partner shall be the
liquidator to wind up the affairs of the Partnership pursuant to this Agreement.
If no General Partner remains, the Limited Partners holding more than 50% of the
Capital Accounts may approve one or more Persons to act as the liquidator in
carrying out the liquidation. Subject to the Delaware Act and Section 9.3, the
liquidator shall dispose of or distribute all Partnership assets to the Partners
as soon as reasonably practicable after dissolution.

9.3. Distributions upon Dissolution of the Partnership.

(a) Upon dissolution of the Partnership, the liquidator shall determine which
assets of the Partnership will be disposed of and which assets of the
Partnership will be retained for distribution in kind to the Partners. In
performing its duties, the liquidator is authorized to sell, distribute,
exchange or otherwise dispose of the assets of the Partnership in any manner
that the liquidator determines to be in the best interest of the Partners.
Subject to the Delaware Act, after all liabilities contingent or otherwise of
the Partnership (including any liabilities to Partners) have been satisfied or
duly provided for (as determined by the liquidator in its discretion), the
remaining assets of the Partnership will be distributed to the Partners in
accordance with their positive Capital Account balances after giving effect to
all contributions, distributions and allocations for all periods.

(b) Except as otherwise provided in this Agreement, (i) each Limited Partner
will look solely to the assets of the Partnership for the return of its Capital
Contributions and will have no right or power to demand or receive property
other than cash from the Partnership and (ii) no Limited Partner will have
priority over any other Limited Partner as to the return of its Capital
Contributions.

(c) No Partner will be obligated to contribute to the Partnership or to any
other Partner any deficit or negative balance that may exist from time to time
in the Partner’s Capital Account.

ARTICLE X

TRANSFERABILITY OF PARTNERS’ INTERESTS

10.1. Transferability of General Partner’s Interests. Except as provided in
Section 10.3, and notwithstanding anything else contained herein, the General
Partner may, at any time or from time to time without the consent or approval of
the Limited Partners, Transfer all or any portion of its Interest to any Person.
The General Partner will not cease to be a general partner of the Partnership
solely as a result of its pledge of all or any portion of its Interest.

10.2. Transferability of Limited Partners’ Interests. Except as provided in
Section 10.3, no Limited Partner may Transfer all or any portion of its Interest
(other than Transfers of interests in the Limited Partner as permitted by its
constituent documents), without the prior consent of the General Partner, which
consent may be given or withheld by the General Partner in its sole discretion.

10.3. Admission of New Partners. In connection with any Transfer permitted
hereunder or the issuance of Interests to a Person who was not a Partner before
the issuance, the

 

25



--------------------------------------------------------------------------------

General Partner may admit a transferee or Person acquiring such Interests as a
general partner or limited partner of the Partnership without further action by
any other Partner or any other Person, and any such transferee or Person
acquiring such Interests will be deemed admitted to the Partnership as a general
partner or limited partner of the Partnership immediately prior to the Transfer,
and the business of the Partnership shall continue thereafter without
dissolution.

10.4. Conditions to Transfer.

(a) No Transfer contemplated by this Article IX will be effected if the Transfer
would jeopardize the status of the Partnership as a partnership for federal
income tax purposes.

(b) Notwithstanding anything else contained herein, no Partner will Transfer its
Interest in violation of the registration requirements of the Securities Act of
1933, as amended.

ARTICLE XI

MISCELLANEOUS

11.1. Amendments. This Agreement may be amended only with the approval of all of
the Partners.

11.2. Third-Party Beneficiaries. This Agreement is made solely and specifically
among and for the benefit of the parties hereto and their respective successors
and permitted assigns, and no other Person will have any right, interest or
claim hereunder or be entitled to any benefit under or on account of this
Agreement as a third-party beneficiary or otherwise.

11.3. Successors. This Agreement will be binding as to the executors,
administrators, estates, heirs, legal successors and permitted assigns of the
Partners.

11.4. Governing Law: Severability. This Agreement is governed by and will be
construed in accordance with the laws of the State of Delaware without giving
effect to the principles of conflict of laws thereof. In particular, this
Agreement will be construed to the maximum extent possible to comply with all of
the terms and conditions of the Delaware Act. If, nevertheless, it is determined
by a court of competent jurisdiction that a term or provision of this Agreement
is invalid or unenforceable under the Delaware Act or other Applicable Law, that
invalidity or unenforceability will not invalidate the entire Agreement. In that
case, this Agreement will be construed so as to limit any such term or provision
so as to make it enforceable or valid within the requirements of Applicable Law,
and, in the event the term or provision cannot be so limited, this Agreement
will be construed to omit the invalid or unenforceable term or provision. If it
is determined by a court of competent jurisdiction that any provision relating
to the distributions and allocations of the Partnership or to any fee payable by
the Partnership is invalid or unenforceable, this Agreement will be construed or
interpreted so as (a) to make it enforceable or valid and (b) to make the
distributions and allocations as closely equivalent to those set forth in this
Agreement as is permissible under Applicable Law.

 

26



--------------------------------------------------------------------------------

11.5. Waiver of Action for Partition. Each of the Partners irrevocably waive any
right that it may have to maintain any action for partition with respect to any
of the Partnership’s assets.

11.6. Headings. Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope or intent of this Agreement or any provision hereof.

11.7. Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

11.8. Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, representations and warranties, both oral and
written, among the parties with respect to the subject matter hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

DOMINION MIDSTREAM GP, LLC     DOMINION GAS PROJECTS COMPANY, LLC

/s/ Mark F. McGettrick

   

/s/ G. Scott Hetzer

By:   Mark F. McGettrick     By:   G. Scott Hetzer Title:   Executive Vice
President and Chief Financial Officer     Title:   Senior Vice President and
Treasurer

 

28



--------------------------------------------------------------------------------

Schedule A

 

29



--------------------------------------------------------------------------------

          2014     2015     2016     2017     2018     2019     2020     2021  
  2022     2023  

Depreciation at Cove Point

                     

Fair Value Depreciation - expected

                     

Vintage 2014 and beyond - Initial Assets

      232,500        1,258,500        3,587,600        6,061,805       
6,208,550        5,589,124        5,057,688        4,625,852        4,384,148   
    4,334,300   

Vintage 2017 and beyond - Newly Acquired Assets

      —          —          —          48,574,368        383,931,802       
345,460,903        310,875,953        279,788,358        251,809,522       
229,271,015   

Excess Book Basis layer - ADS

      6,493,996        51,940,543        53,292,569        53,292,569       
53,304,295        53,292,569        53,304,295        53,292,569       
53,304,295        53,292,569   

Step-in-the-shoes layer - MACRS

      17,321,493        66,894,017        66,378,041        61,907,452       
54,077,035        49,647,232        47,796,982        46,307,979       
45,468,595        42,891,254       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Fair Value Depreciation - Vintage 2013 & prior - Initial Assets

      23,815,489        118,834,559        119,670,610        115,200,021       
107,381,330        102,939,801        101,101,277        99,600,548       
98,772,890        96,183,824       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Fair Value Depreciation

      24,047,989        120,093,059        123,258,210        169,836,194       
497,521,682        453,989,827        417,034,918        384,014,758       
354,966,561        329,789,139       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Carryover Depreciation - expected

                     

Vintage 2014 and beyond - Initial Assets

      232,500        1,258,500        3,587,600        6,061,805       
6,208,550        5,589,124        5,057,688        4,625,852        4,384,148   
    4,334,300   

Vintage 2017 and beyond - Newly Acquired Assets

      —          —          —          48,574,368        383,931,802       
345,460,903        310,875,953        279,788,358        251,809,522       
229,271,015   

Actual Depreciation - Vintage 2013 & Prior - Initial Assets

      17,321,493        66,894,017        66,378,041        61,907,452       
54,077,035        49,647,232        47,796,982        46,307,979       
45,468,595        42,891,254       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Actual Depreciation

      17,553,993        68,152,517        69,965,641        116,543,625       
444,217,387        400,697,258        363,730,623        330,722,189       
301,662,266        276,496,570       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Preferred LP Interests Sharing Ratio on Initial Assets

    33 %                       

 

 

                     

Fair Value Depreciation - Initial Assets

      7,935,836        39,630,710        40,675,209        40,016,403       
37,484,660        35,814,545        35,032,458        34,394,712       
34,041,823        33,170,981   

Actual Depreciation - Initial Assets

      5,792,818        22,490,330        23,088,662        22,429,855       
19,894,243        18,227,997        17,442,041        16,808,164       
16,451,405        15,584,433   

Common LP Interests Sharing Ratio on Initial Assets

    67 %                       

 

 

                     

Fair Value Depreciation - Initial Assets

      16,112,153        80,462,350        82,583,001        81,245,423       
76,105,219        72,714,379        71,126,506        69,831,688       
69,115,216        67,347,143   

Actual Depreciation - Initial Assets

      11,761,175        45,662,186        46,876,979        45,539,402       
40,391,342        37,008,358        35,412,629        34,125,667       
33,401,338        31,641,121   

Preferred LP Interests Sharing Ratio on Newly Acquired Assets

    1 %                       

 

 

                     

Fair Value Depreciation - Newly Acquired Assets

      —          —          —          485,744        3,839,318        3,454,609
       3,108,760        2,797,884        2,518,095        2,292,710   

Actual Depreciation - Newly Acquired Assets

      —          —          —          485,744        3,839,318        3,454,609
       3,108,760        2,797,884        2,518,095        2,292,710   

Common LP Interests Sharing Ratio on Newly Acquired Assets

    99 %                       

 

 

                     

Fair Value Depreciation - Newly Acquired Assets

      —          —          —          48,088,624        380,092,484       
342,006,294        307,767,194        276,990,474        249,291,427       
226,978,305   

Actual Depreciation - Newly Acquired Assets

      —          —          —          48,088,624        380,092,484       
342,006,294        307,767,194        276,990,474        249,291,427       
226,978,305   



--------------------------------------------------------------------------------

          2024     2025     2026     2027     2028     2029     2030     2031  
  2032  

Depreciation at Cove Point

                   

Fair Value Depreciation - expected

                   

Vintage 2014 and beyond - Initial Assets

      4,338,640        4,335,805        4,338,640        4,335,805       
4,338,640        4,061,455        3,567,760        2,116,685        444,005   

Vintage 2017 and beyond - Newly Acquired Assets

      229,271,015        229,271,015        229,659,610        229,271,015     
  229,659,610        229,271,015        229,659,610        229,271,015       
200,903,585   

Excess Book Basis layer - ADS

      53,304,295        53,292,569        53,304,295        53,292,569       
53,304,295        53,292,569        53,304,295        53,292,569       
53,304,295   

Step-in-the-shoes layer - MACRS

      22,077,105        3,135,702        2,515,904        1,916,257       
1,776,939        1,716,320        1,716,237        1,716,194        1,716,374   
   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Fair Value Depreciation - Vintage 2013 & prior - Initial Assets

      75,381,400        56,428,271        55,820,198        55,208,826       
55,081,234        55,008,889        55,020,532        55,008,763       
55,020,669       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Fair Value Depreciation

      308,991,055        290,035,092        289,818,449        288,815,647     
  289,079,484        288,341,360        288,247,902        286,396,463       
256,368,258       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Carryover Depreciation - expected

                   

Vintage 2014 and beyond - Initial Assets

      4,338,640        4,335,805        4,338,640        4,335,805       
4,338,640        4,061,455        3,567,760        2,116,685        444,005   

Vintage 2017 and beyond - Newly Acquired Assets

      229,271,015        229,271,015        229,659,610        229,271,015     
  229,659,610        229,271,015        229,659,610        229,271,015       
200,903,585   

Actual Depreciation - Vintage 2013 & Prior - Initial Assets

      22,077,105        3,135,702        2,515,904        1,916,257       
1,776,939        1,716,320        1,716,237        1,716,194        1,716,374   
   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Actual Depreciation

      255,686,760        236,742,522        236,514,154        235,523,078     
  235,775,189        235,048,790        234,943,607        233,103,894       
203,063,963       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Preferred LP Interests Sharing Ratio on Initial Assets

    33 %                     

 

 

                   

Fair Value Depreciation - Initial Assets

      26,307,613        20,052,145        19,852,417        19,649,728       
19,608,558        19,493,214        19,334,136        18,851,398       
18,303,342   

Actual Depreciation - Initial Assets

      8,717,196        2,465,597        2,261,999        2,063,180       
2,018,141        1,906,666        1,743,719        1,264,850        712,925   

Common LP Interests Sharing Ratio on Initial Assets

    67 %                     

 

 

                   

Fair Value Depreciation - Initial Assets

      53,412,427        40,711,931        40,306,422        39,894,903       
39,811,315        39,577,131        39,254,155        38,274,050       
37,161,331   

Actual Depreciation - Initial Assets

      17,698,549        5,005,910        4,592,544        4,188,882       
4,097,438        3,871,109        3,540,278        2,568,029        1,447,454   

Preferred LP Interests Sharing Ratio on Newly Acquired Assets

    1 %                     

 

 

                   

Fair Value Depreciation - Newly Acquired Assets

      2,292,710        2,292,710        2,296,596        2,292,710       
2,296,596        2,292,710        2,296,596        2,292,710        2,009,036   

Actual Depreciation - Newly Acquired Assets

      2,292,710        2,292,710        2,296,596        2,292,710       
2,296,596        2,292,710        2,296,596        2,292,710        2,009,036   

Common LP Interests Sharing Ratio on Newly Acquired Assets

    99 %                     

 

 

                   

Fair Value Depreciation - Newly Acquired Assets

      226,978,305        226,978,305        227,363,014        226,978,305     
  227,363,014        226,978,305        227,363,014        226,978,305       
198,894,549   

Actual Depreciation - Newly Acquired Assets

      226,978,305        226,978,305        227,363,014        226,978,305     
  227,363,014        226,978,305        227,363,014        226,978,305       
198,894,549   



--------------------------------------------------------------------------------

          2033     2034     2035     2036     2037     2038     2039     2040  
  2041     2042     2043     2044  

Depreciation at Cove Point

                         

Fair Value Depreciation - expected

                         

Vintage 2014 and beyond - Initial Assets

      —          —          —          —          —          —          —       
  —          —          —          —          —     

Vintage 2017 and beyond - Newly Acquired Assets

      —          —          —          —          —          —          —       
  —          —          —          —          —     

Excess Book Basis layer - ADS

      53,292,569        53,304,295        53,292,569        26,652,147       
—          —          —          —          —          —          —          —  
  

Step-in-the-shoes layer - MACRS

      1,716,225        1,716,274        1,716,277        1,716,319       
1,698,326        1,679,349        1,679,340        1,680,052        1,655,502   
    1,450,266        1,092,265        873,488       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Fair Value Depreciation - Vintage 2013 & prior - Initial Assets

      55,008,794        55,020,568        55,008,846        28,368,466       
1,698,326        1,679,349        1,679,340        1,680,052        1,655,502   
    1,450,266        1,092,265        873,488       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Fair Value Depreciation

      55,008,794        55,020,568        55,008,846        28,368,466       
1,698,326        1,679,349        1,679,340        1,680,052        1,655,502   
    1,450,266        1,092,265        873,488       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Carryover Depreciation - expected

                         

Vintage 2014 and beyond - Initial Assets

      —          —          —          —          —          —          —       
  —          —          —          —          —     

Vintage 2017 and beyond - Newly Acquired Assets

      —          —          —          —          —          —          —       
  —          —          —          —          —     

Actual Depreciation - Vintage 2013 & Prior - Initial Assets

      1,716,225        1,716,274        1,716,277        1,716,319       
1,698,326        1,679,349        1,679,340        1,680,052        1,655,502   
    1,450,266        1,092,265        873,488       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Actual Depreciation

      1,716,225        1,716,274        1,716,277        1,716,319       
1,698,326        1,679,349        1,679,340        1,680,052        1,655,502   
    1,450,266        1,092,265        873,488       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Preferred LP Interests Sharing Ratio on Initial Assets

    33 %                           

 

 

                         

Fair Value Depreciation - Initial Assets

      18,152,902        18,156,788        18,152,919        9,361,594       
560,448        554,185        554,182        554,417        546,316       
478,588        360,447        288,251   

Actual Depreciation - Initial Assets

      566,354        566,370        566,371        566,385        560,448       
554,185        554,182        554,417        546,316        478,588       
360,447        288,251   

Common LP Interests Sharing Ratio on Initial Assets

    67 %                           

 

 

                         

Fair Value Depreciation - Initial Assets

      36,855,892        36,863,781        36,855,927        19,006,872       
1,137,878        1,125,164        1,125,157        1,125,635        1,109,186   
    971,678        731,817        585,237   

Actual Depreciation - Initial Assets

      1,149,871        1,149,903        1,149,905        1,149,934       
1,137,878        1,125,164        1,125,157        1,125,635        1,109,186   
    971,678        731,817        585,237   

Preferred LP Interests Sharing Ratio on Newly Acquired Assets

    1 %                           

 

 

                         

Fair Value Depreciation - Newly Acquired Assets

      —          —          —          —          —          —          —       
  —          —          —          —          —     

Actual Depreciation - Newly Acquired Assets

      —          —          —          —          —          —          —       
  —          —          —          —          —     

Common LP Interests Sharing Ratio on Newly Acquired Assets

    99 %                           

 

 

                         

Fair Value Depreciation - Newly Acquired Assets

      —          —          —          —          —          —          —       
  —          —          —          —          —     

Actual Depreciation - Newly Acquired Assets

      —          —          —          —          —          —          —       
  —          —          —          —          —     



--------------------------------------------------------------------------------

           2045      2046      2047      2048      2049      2050      2051  

Depreciation at Cove Point

                      

Fair Value Depreciation - expected

                      

Vintage 2014 and beyond - Initial Assets

       —           —           —           —           —           —          
—     

Vintage 2017 and beyond - Newly Acquired Assets

       —           —           —           —           —           —          
—     

Excess Book Basis layer - ADS

       —           —           —           —           —           —          
—     

Step-in-the-shoes layer - MACRS

       815,999         398,945         342,284         120,475         10,653   
     4,397         230        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Fair Value Depreciation - Vintage 2013 & prior - Initial Assets

       815,999         398,945         342,284         120,475         10,653   
     4,397         230        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Fair Value Depreciation

       815,999         398,945         342,284         120,475         10,653   
     4,397         230        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Carryover Depreciation - expected

                      

Vintage 2014 and beyond - Initial Assets

       —           —           —           —           —           —          
—     

Vintage 2017 and beyond - Newly Acquired Assets

       —           —           —           —           —           —          
—     

Actual Depreciation - Vintage 2013 & Prior - Initial Assets

       815,999         398,945         342,284         120,475         10,653   
     4,397         230        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Actual Depreciation

       815,999         398,945         342,284         120,475         10,653   
     4,397         230        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Preferred LP Interests Sharing Ratio on Initial Assets

     33 %                        

 

 

                     

Fair Value Depreciation - Initial Assets

       269,280         131,652         112,954         39,757         3,515   
     1,451         76   

Actual Depreciation - Initial Assets

       269,280         131,652         112,954         39,757         3,515   
     1,451         76   

Common LP Interests Sharing Ratio on Initial Assets

     67 %                        

 

 

                     

Fair Value Depreciation - Initial Assets

       546,720         267,293         229,330         80,719         7,137   
     2,946         154   

Actual Depreciation - Initial Assets

       546,720         267,293         229,330         80,719         7,137   
     2,946         154   

Preferred LP Interests Sharing Ratio on Newly Acquired Assets

     1 %                        

 

 

                     

Fair Value Depreciation - Newly Acquired Assets

       —           —           —           —           —           —          
—     

Actual Depreciation - Newly Acquired Assets

       —           —           —           —           —           —          
—     

Common LP Interests Sharing Ratio on Newly Acquired Assets

     99 %                        

 

 

                     

Fair Value Depreciation - Newly Acquired Assets

       —           —           —           —           —           —          
—     

Actual Depreciation - Newly Acquired Assets

       —           —           —           —           —           —          
—     